Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 12-14 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Colannino (US2013/0071794), which shows all of the claimed limitations.  Colannino shows: 
1. An electrostatically controllable burner, comprising: 2a first electrode 112 intersecting a fuel path and a second electrode 116 intersecting an 3oxidizer path, the first and second electrodes spaced apart to define a gap and configured to, in 4response to an applied voltage, produce an electrostatic field sufficient to adjust a position of a 5flame produced within the gap (fig. 1,2,4,5).  
14. The electrostatically controllable burner of claim 1, wherein adjusting the 2position of the flame comprises adjusting the applied voltage or inversing a polarity of the 3applied voltage (Abstract).  
15. The electrostatically controllable burner of claim 1, wherein the 2electrostatic field is sufficient to adjust a shape of the flame (Abstract).  
(para. 0024; fig. 1,2,4,5).  
309. The electrostatically controllable burner of claim 1, wherein at least one of the first and second electrodes comprises aluminum (para. 0057).  
112. A method of manipulating a flame, comprising: 2generating a stable flame in a gap defined by a first electrode spaced apart from a 3second electrode; 4generating an electrostatic field in the gap by applying a voltage to the first and 5second electrodes; and 6adjusting a position of the flame in the gap by adjusting the voltage applied to the 7first and second electrodes (see previous claims).  
113. The method of claim 12, wherein generating the stable flame in the gap 2comprises: 3passing a first gaseous mixture through the first electrode and into the gap; 4passing a second gaseous mixture through the second electrode and into the gap; 5and 6stabilizing the stable flame in the gap (see previous claims).  
114. The method of claim 13, wherein the first gaseous mixture comprises a 2gaseous hydrocarbon from a fuel source (para. 0043 – “gaseous or liquid fuel”) and the second gaseous mixture comprises oxygen from 3an oxidizer source.  
118. The method of claim 12, further comprising adjusting a shape of the flame 2by adjusting the voltage applied to the first and second electrodes (see previous claims).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Colannino (US2013/0071794), which discloses substantially all of the claimed limitations, including providing and controlling fuel and oxidant (para. 0039).
Nevertheless, Colannino fails to specifically recite an oxidizer source with an exit.
Official Notice is given that providing an oxidizer source aside from ambient air is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for greater control of the air/fuel mixture.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above limitation into the invention disclosed by Colannino, so as to provide for greater control of air/fuel mixture.

	

Claims 7, 8, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Colannino (US2013/0071794), which discloses substantially all of the claimed limitations, including various voltage parameters (para. 0048).  
Nevertheless, Colannino fails to specifically recite the claimed ranges.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Colannino, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  

Claims 10, 11, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Colannino (US2013/0071794), which discloses substantially all of the claimed limitations.  
Nevertheless, Colannino fails to specifically recite the first electrode being in the form of a mesh.
Official Notice is given that providing an electrode in the form of a mesh is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for manufacturing considerations, such as availability and cost.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above limitation into the invention disclosed by Colannino, so as to provide for market considerations.

	

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

February 24, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762